 1128304 NLRB No. 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeorge Kim d/b/a Korean Maintenance Co. andNational Association of Government Employees
(AFL±CIO/SEIU). Case 31±CA±18678September 27, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHUpon a charge filed by the Union on February 26,1991, the General Counsel of the National Labor Rela-
tions Board issued a complaint on April 10, 1991,
against George Kim d/b/a Korean Maintenance Co.,
the Respondent, alleging that it has violated Section
8(a)(3) and (1) of the National Labor Relations Act.
Although properly served copies of the charge and
complaint, the Respondent failed to file a timely an-
swer.On June 4, 1991, the General Counsel filed a Mo-tion to Transfer Case to and Continue Proceedings Be-
fore the Board and for Summary Judgment, with ex-
hibits attached. On June 10, 1991, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the motion should not be
granted. On June 21, 1991, the Respondent filed an an-
swer to the complaint and response to the Notice to
Show Cause.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall bedeemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answer
is filed within 14 days of service, ``all of the allega-
tions in the Complaint shall be deemed to be admitted
to be true and may be so found by the Board.'' In ad-
dition, the undisputed allegations and documentary evi-
dence in support of the Motion for Summary Judgment
disclose that counsel for the General Counsel, by letter
dated April 26, 1991, notified the Respondent that the
deadline for filing an answer to complaint had expired
and that a Motion for Summary Judgment would be
filed unless an answer was received by May 3, 1991.
Another letter, dated April 29, 1991, from counsel for
the General Counsel to the Respondent referred to a
telephone conversation on that date with George Kim,
the Respondent's owner. This letter included a copy of
the complaint and concluded with the following state-
ment:Per your request, I shall grant you a two-week ex-tension of time to file an Answer to the Com-
plaint, until the close of business Monday, May13, 1991. If we do not receive your Answer bythat time, I intend to file the Motion for Summary
Judgment referred to in my letter of April 26,
1991, which letter you stated prompted your tele-
phone call. [Emphasis in original.]As previously indicated, the Respondent made no at-tempt to answer the complaint until June 24, 1991,
after receipt of the Notice to Show Cause. The pur-
ported answer filed then summarily states: ``The Em-
ployer denies all of the allegations contained in the
complaint herein and each subsection and subpara-
graph thereof.'' In the accompanying response to the
Notice to Show Cause, counsel for the Respondent
contends that Kim ``is a Korean foreign national with
a limited cursory understanding of the English lan-
guage, American jurisprudence and more particularly
Board proceedings.'' The response further maintains
that all communications between the Board and the
Respondent have been in English, so that Kim ``was
unable to understand the scope and content of the ...

correspondence.''We find no merit in the Respondent's contentions.Prior to the filing of the Motion for Summary Judg-
ment, the Respondent received at least two copies of
the complaint and two letters from counsel for the
General Counsel which clearly and specifically stated
the obligation to file a timely answer and the con-
sequences of failing to do so. In addition, counsel for
the General Counsel's April 29, 1991 letter shows that
Kim had sufficient comprehension of the import of this
correspondence to request an extension of time in
order to file an answer. If Kim truly was incapable of
preparing an answer to the complaint, the additional 2-
week extension of time granted pursuant to his request
afforded him a sufficient opportunity to engage the
services of counsel to assist him. Nevertheless, no at-
tempt was made to file an answer until June 21, 1991,
7 weeks after the extended filing deadline. Under these
circumstances, we find that the Respondent has failed
to show good cause for its failure to file a timely an-
swer, and we reject its untimely answer.In the absence of good cause being shown for thefailure to file a timely answer we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a sole proprietorship engaged inbusiness as a janitorial maintenance contractor. Its
principal place of business is in Los Angeles, Califor-
nia. In the course and conduct of its operations, the
Respondent annually purchases and receives goods or
services valued in excess of $50,000 directly from sell-
ers or suppliers within the State of California. These 1129KOREAN MAINTENANCE CO.1If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''sellers or suppliers received goods in substantially thesame form directly from outside the State of Califor-
nia. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About January 11, 1991, the Respondent's ownerKim engaged in certain activity at the U.S. Navy Con-
struction Center at Port Hueneme, California. Specifi-
cally, Kim interrogated an employee concerning his
general measure of support for the Union and he asked
an employee whether he would vote for or against
union representation in a Board election to be con-
ducted on January 16, 1991. We find that these acts
of interrogation violated Section 8(a)(1).Also on January 11, 1991, the Respondent dis-charged James Leivas. Since then, it has failed and re-
fused to reinstate Leivas to his former job. The Re-
spondent has engaged in this conduct because Leivas
joined or assisted the Union or engaged in other pro-
tected concerted activities for the purpose of collective
bargaining or other mutual aid or protection. We find
that the discharge and refusal to reinstate Leivas vio-
lated Section 8(a)(3) and (1).CONCLUSIONSOF
LAW1. By interrogating employees about their supportfor the Union and how they intended to vote in a
Board representation election, the Respondent has en-
gaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(1) and Section 2(6)
and (7) of the Act.2. By discharging and refusing to reinstate employeeJames Leivas because he joined or assisted the Union
or engaged in other protected concerted activities, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(3) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Having found that the Respondent has unlawfullydischarged and refused to reinstate James Leivas, we
shall order the Respondent to offer Leivas immediate
and full reinstatement to his former position, or, if that
job no longer exists, to a substantially equivalent posi-
tion, without prejudice to his seniority and other rights
and privileges previously enjoyed, and to make him
whole for any loss of earnings that he may have suf-
fered as a result of the Respondent's unlawful conduct.
Backpay shall be computed in the manner prescribedin F.W. Woolworth Co.
, 90 NLRB 289 (1950), withinterest thereon to be computed in the manner pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, George Kim d/b/a Korean Maintenance
Co., Los Angeles, California, his officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Interrogating employees about their union activi-ties and how they intend to vote in a Board representa-
tion election.(b) Discharging and refusing to reinstate employeesbecause they join or assist a union or engage in other
protected concerted activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer James Leivas immediate and full reinstate-ment to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice
to his seniority or any other rights or privileges pre-
viously enjoyed, and make him whole for any loss of
earnings and other benefits he may have suffered in
the manner set forth in the remedy section of this deci-
sion.(b) Remove from his files any reference to the un-lawful discharge and notify Leivas in writing that this
has been done and that the discharge will not be used
against him in any way.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at his facility in Los Angeles, California,copies of the attached notice marked ``Appendix.''1Copies of the notice, on forms provided by the Acting
Regional Director for Region 31, after being signed by
the Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. 1130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(e) Notify the Acting Regional Director in writingwithin 20 days from the date of this Order what stepsthe Respondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that Iviolated the National Labor Relations Act and has or-
dered me to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.I WILLNOT
interrogate employees about their unionactivities and how they intend to vote in a Board elec-
tion.I WILLNOT
discharge employees for engaging inunion or other protected concerted activity.I WILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.I WILLoffer James Leivas immediate reinstatementto his former job or, if that job no longer exists, to a
substantially equivalent position, without prejudice to
his seniority or any other rights or privileges pre-
viously enjoyed, and I WILLmake him whole, with in-terest, for any loss of earnings he may have suffered
by reason of his unlawful discharge.I WILLnotify James Leivas that I have removedfrom my files any reference to his discharge and that
the discharge will not be used against him in any way.GEORGEKIMD
/B/AKOREANMAINTE-NANCECO.